1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. 2:19-cv-09323-AB-MRWx
12   Cassiopeia IP LLC,
13
                      Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
14
      v.
15
     Epson America, Inc.,
16
                      Defendant.
17
18
           THE COURT having been advised by counsel that the above-entitled action has
19
     been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
                                                                            60 days, to re-
     costs and without prejudice to the right, upon good cause shown within __
22
     open the action if settlement is not consummated. This Court retains full jurisdiction
23
     over this action and this Order shall not prejudice any party to this action.
24
           The Court’s Order to Show Cause is discharged.
25
26   Dated: January 28, 2020          _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
